Citation Nr: 0414383	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  03-18 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
as secondary to medications taken for service connected 
residuals of malaria.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 


INTRODUCTION

The veteran served on active duty from December 1945 to 
December 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 decision by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans' Affairs (VA).  In that decision, the RO denied 
claims of entitlement to service connection for bilateral 
hearing loss as secondary to medications taken for service 
connected residuals of malaria, and entitlement to service 
connection for tinnitus.  As reflected in the hearing 
testimony and statements of record, the veteran has only 
appealed the RO's determination with respect to his hearing 
loss disability.  The veteran did not report to his Travel 
Board hearing scheduled on January 8, 2004, request a 
postponement of this hearing or motion for a new hearing due 
to good cause.  As such, the Board will proceed as if the 
hearing request has been withdrawn.  38 C.F.R. § 20.704(d) 
(2003).


FINDING OF FACT

The preponderance of the evidence establishes that the 
veteran's bilateral hearing loss is not causally related to 
his taking of medications to treat his service connected 
malaria.


CONCLUSION OF LAW

Bilateral hearing loss is not proximately due to or the 
result of the medications taken for service connected 
residuals of malaria.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.310(a) (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims entitlement to service connection for 
hearing loss secondary to a service connected disability.  
Initially, the Board notes that the provisions of the 
Veteran's Claims Assistance Act of 2000 (VCAA) are applicable 
to the claim on appeal.  Among other things, the VCAA 
provisions expand VA's notice and duty to assist requirements 
in the development of a claim.  See 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 (West 2002).  VA has enacted regulations to 
implement the provisions of the VCAA.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).

The Court of Appeals for Veterans Claims (CAVC) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.

The CAVC's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim.".  This 
"fourth element" of the 



notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini Court also held that a section 
5103 notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

The veteran filed his service connection claim by means of an 
Application for Compensation or Pension (VA Form 21-526) 
received in September 2001.  On October 2, 2001, the RO 
provided the veteran and his representative a pre-
adjudicatory VCAA letter advising him of the type(s) of 
evidence and information deemed necessary to substantiate the 
claim as well as the relative duties on the part of himself 
and VA in developing the claim.  This letter included 
conspicuously highlighted sections entitled "What You Should 
Know About Your Claim," "VA's Duty To Notify You About Your 
Claim," "VA's Duty to Assist You With Obtaining Evidence 
For Your Claim," "What Must The Evidence Show To Establish 
Entitlement," "What Information or Evidence Do We Still 
Need From You," "What Evidence Do We Have To Support Your 
Claim," "How Long Will It Take To Decide Your Claim," 
"Your Right to Privacy," and "Do You Have Questions Or 
Need Assistance."  Additionally, the RO provided the veteran 
a VA Form 21-4238 with instructions to "tell us whether or 
not you have additional evidence or information to submit to 
us."  Based upon the above, the Board finds that the content 
and timing of the notice requirements of 38 U.S.C.A. § 5103 
and 38 C.F.R. § 3.159(b)(1) have been satisfied.

In so holding, the Board notes that VA's General Counsel has 
determined that the VCAA provisions do not require the 
"fourth element" identified in Pelegrini as the CAVC's 
statement on this point is obiter dictum and not binding on 
VA.  VAOPGCPREC 1-2004 (Feb. 24, 2004).  The Board is bound 
by General Counsel precedent opinions.  See 38 U.S.C.A. § 
7104(c) (West 2002).  Nonetheless, the Board notes that the 
October 2001 VCAA letter satisfies the VCAA content 
requirements as interpreted by the Pelegrini Court.




The provisions of 38 U.S.C.A. § 5103A require VA to provide 
assistance to the claimant in the development of the claim.  
In this case, the RO has obtained all available service 
medical records and VA clinic records.  The claims folder 
contained post-service private medical records of claimed 
treatment for malaria prior to the filing of the claim.  The 
veteran himself presented a nexus opinion in support of his 
claim and the RO subsequently obtained VA opinion, based upon 
review of the claims folder and medical literature, as 
necessary to substantiate the claim.  On this point, the 
Board notes that the examiner referred to medical treatise 
publications as well as the Physicians Desk Reference (PDR) 
to support the opinion, but that the documents cited have not 
been appended to the record.  The examiner is competent to 
report the information contained therein and, in the absence 
of the veteran disputing the contents of those documents, the 
Board need to attach those particular records to the claims 
folder as it is not citing the contents contained therein to 
decide this case.  Hilkert v. West, 12 Vet. App. 145, 151 
(1999); Bowey v. West, 11 Vet. App. 106, 109 (1998).  There 
are no outstanding requests to obtain any other relevant 
records that are both identified and available.

The Court has concluded that the VCAA does not require a 
remand where a claimant was fully notified and aware of the 
type(s) of evidence required to substantiate the claim and 
that no additional assistance would aid in further developing 
a claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When, as here, it is evident that there is no 
reasonable possibility that any further assistance would aid 
the veteran in substantiating his claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet. App. 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  Accordingly, the Board finds 
that VA duty to assist has also been satisfied in this case.

The veteran served on active duty from December 1945 to 
December 1946.  His service medical records include an August 
9, 1946 clinic record noting that he was 




retained at the clearing station ("CLR STA") based on an 
initial diagnosis of "F.U.O. 101.2°" with a notation of 
"NONE" for treatment given.  A "SUPPLEMENTAL RECORD" 
indicated "'New,' malaria, vivax, smear pos. 9 Aug 46 
LOD/Yes."  He was returned to duty on August 17, 1946.  
There is no further record of treatment regarding his 
malaria.  His separation examination, dated November 1946, 
noted his history of malaria in "July" 1946.  His physical 
examination at that time was unremarkable, to include 15/15 
hearing to whispered voice in both ears.

Post-service, a December 26, 1946 clinic record from Dr. 
W.W.L. recorded the veteran's complaint of in-service 
treatment for malaria with Atabrine with recent symptoms of 
chills.  His physical examination was significant only for 
post-nasal drip and a need for cleaning of the teeth.  
However, a malarial smear was "+" with "Signet Ring 
forms."  He was prescribed 12 doses of Atabrine of 165 grams 
every 4 hours.  On December 30, 1946, he reported symptoms of 
emesis and his Atabrine prescription was changed to a five-
day prescription at 155 grams three times per day (t.i.d.).  
A January 29, 1946 blood film resulted in "NO MALARIA 
PARASITES FOUND." 

By means of a rating decision dated January 1947, the RO 
granted service connection for residuals of malaria, and 
assigned an initial noncompensable rating.

A November 1974 statement from C. T., M.D., noted that the 
veteran was experiencing frontal area headaches with a prior 
history of repeated attacks of malaria from 1948 to 1952.  He 
was also noted to have a slightly elevated blood pressure 
reading of 170/90.

A July 2, 1975 letter from the Center Director of the Biloxi, 
VA Medical Center (VAMC) to Senator Trent Lott provided the 
following summary of the veteran's medications and usages:

1.	Chlor-Trimeton, for symptoms related to 
sinusitis.
2.	Tylenol, for relief of discomfort due to 
arthritis and headache.
3.	Dyazide, for control of hypertension.
4.	Quinine, this is given at bed time to prevent 
and/or relieve muscle cramps in the legs 
which sometimes occur with the diuretic 
treatment such as Dyazide noted above.
5.	Klorvess, this is a potassium supplement 
given to replace possible potassium loss 
again due associated with the diuretic.
6.	Chlorphen, this is the same as Chlor-Trimeton 
which was prescribed at an earlier time in a 
different dosage form.

In August 1975, the veteran filed a claim for an increased 
rating for residuals of malaria.  At that time, he claimed VA 
had prescribed him various medications, to include Tylenol, 
Chlorphen, Quinine, Dyazide, Klorvess and Chlortrimeton, some 
of which he believed was meant for malarial treatment.  Lay 
statements of record submitted at that time noted that the 
veteran had been manifesting symptoms of fever and chills.  
His wife noted that the veteran had received medical 
treatment with Atabrine up until 1952, but that the 
prescription records had been destroyed during Hurricane 
Camille.

Thereafter, the veteran's VA clinic records in 1976 and 1977 
noted various prescriptions given for treatment of 
hypertension, arthritis and leg cramps, to include Quinine.  
There is no indication that the veteran was being treated for 
malarial symptoms.

On VA systemic examination in November 1994, the veteran 
reported having fevers and chills once per year in about July 
or August.  His wife reported temperatures of 104 to 105 
degrees Fahrenheit for about one to two days which resolved 
spontaneously.  The veteran did not take any medication or 
seek treatment for those episodes.  There was no mention of 
hearing loss disability at that time.  His physical 
examination resulted in diagnoses of history of malaria, 
hypertension for seven years, and arthritis of the knees and 
shoulders for five or six years with leg spasm.

The veteran filed his claim for service connection for 
hearing loss by way of an Application for Compensation or 
Pension that was received by VA in September 2001.  His 
accompanying VA clinic records revealed diagnoses of 
moderately-



severe to severe hearing loss in the right ear (AD) and 
severe to profound hearing loss in the left ear (AS).  An 
August 21, 2001 medical statement from a clinical audiologist 
at the Gulfport, Mississippi VAMC read as follows:

[The veteran] completed hearing testing at the 
Gulfport VA on 8/28/01.  Test results indicated 
a moderately-severe to severe sensorinueral 
hearing loss in each ear.  The veteran has been 
followed by this clinic for several years for 
treatment for this loss.  Veteran served in the 
Army from 1945-1946.  He contracted Malaria and 
was treated for it while in service.  The 
medications used to treat Malaria have been 
proven to be ototoxic which can cause 
significant hearing loss.  This hearing loss is 
at least as likely as not the result of the 
treatment he received for Malaria during his 
military service.

Subsequently received VA clinic records from the Biloxi, VAMC 
noted the presence of hearing loss since 1996.

In March 2002, the veteran underwent VA ear disease 
examination with benefit of review of his claims folder.  An 
audiometric examination resulted in diagnoses of bilateral 
sensorineural hearing loss of both ears with periodic 
bilateral subjective tinnitus of unknown audiological 
etiology.  The ear, nose and throat specialist (ENT) provided 
the following examination report which the Board reports in 
full as follows:

A:	REVIEW OF MEDICAL RECORDS:  The cover sheet 
indicates the purpose for this examination is 
to consider possible increase of service-
connected rating of Disability for this veteran 
who served during the time of World War II, 
separating from the Military on 12/15/46.  The 
cover sheet indicates that he is presently 10% 
service connected for malaria, but review of 
the accompanying C-file documents seems to 
clearly indicate that he is service connected 
for malaria, 0%.  The general remarks section 
indicates that the veteran wishes to claim 
service connection for hearing loss, secondary 
to medications taken for malaria.  I am 
specifically requested to "furnish etiology of 



hearing loss to include complete and detailed 
rationale and cite medical texts.  Also, please 
furnish the exact date of onset of hearing 
loss."  Finally, on the cover sheet, there is a 
handwritten entry indicating an audiogram to be 
done on 3/39/02, the day after the patient is 
evaluated by me.  Accordingly, I had to delay 
dictation of this report until the audio was 
received, and also in order to give me time to 
review the C-file, and do the necessary 
literature research as directed by the cover 
sheet instructions.

I have thoroughly reviewed the C-file, which 
includes Service-Connected Disability 
submissions and documents, etc.  It also 
includes the copies of this veteran's health 
records from his Military Service.  I will now 
highlight the following items:

1.	Military Induction and Separation Physical 
Examinations:  In reviewing these, I found no 
ENT symptoms acknowledged.  There was a hearing 
test result on the separation physical exam.  
This was a rather primitive assessment at that 
time.  It is indicated that it is accomplished 
with a whispered voice.  His score was 15 for 
the right ear and 15 for the left ear.  This is 
not a very precise assessment of hearing, but 
it indicates to me there was no grossly 
abnormal or noticeable impairment of this 
veteran's hearing at discharge.  This 
separation physical examination clearly 
acknowledges this veteran has having come down 
with malaria in 07/46.

2.	Within these Military medical records, 
there is a photocopy of what appears to be a 
small tag.  Both the front and back are copied.  
The front appears to indicate that this veteran 
was admitted for medical care on 08/09/46 and 
the only clinical information is "FUO 101.2 
degrees."  FUO is standard medical abbreviation 
for fever of unknown origin.  The backside of 
the tag states, "'New' malaria vivax.  Smear 
positive."  Further down it stated "To duty 
08/17/46."

3.	There is a Statement of the Case in the 
Appeal of the patient from the Veterans 
Administration, dated 01/02/75.  Within this 
document, a private medical doctor's statement 
is abstracted to state that this veteran had a 
history of malaria in the Service, with 
repeated attacks, but none since 1952.  The 
final determination on this document is that 
increase in service connection for malaria is 
denied.

4.	There is a statement by [C.E.T] Jr., M.D., 
of Pass Christian, Mississippi, in his 
handwriting, dated 11/22/74.  This is obviously 
the source of the above, private medical 
doctor's statement.

5.	There is a Statement in Support of Claim 
(VA Form #21-4138, 04/73) of 08/10/75.  The 
veteran states his claim of continuing symptoms 
and makes a request for reconsideration for 
Service-Connected Disability.

6.	There are several separate documents, all 
stamped as received by the Veterans 
Administration, with a date of 08/15/75.  Some 
of these documents have slightly earlier dates 
of composition, but not by more than a month or 
two.  This appears to be something that the 
veteran obtained and included his submission to 
revive his claim.  These documents included 
testimonial letters, from his wife, ... Also 
stamped as received on the same date are copies 
of the office records of a Dr. W.W. [L], of 
Pass Christian, Mississippi.  The first visit 
has a date of 12/26/46.  This involves an 
initial review of the veteran's medical 
history, and I take note that malaria was 
checked off in the history section.  There is a 
handwritten narrative of this aspect of the 
history that the veteran contracted malaria in 
Korea in 05/46.  It indicates he was treated 
with Atabrine, one tab q.d.  It then states, 
"No trouble since."  The doctor's history then 
indicates that the patient had been "feeling 
badly past week."  He states there were daily 
chills since 12/23/46, and finally, he states 
that these were the first symptoms since he had 
his malaria.  The doctor's physical examination 
indicates that he was able to palpate the 
spleen's edge.  A malaria smear was obtained 
and the result indicates that it was positive, 
"with signet ring forms."  The next entry is 
dated 12/30/46.  A course of treatment with 
Atabrine was then followed.  It appears that he 
was to receive one and one- half grains (just 
under 100 mg) of Atabrine every 4 hours x 12 
doses, which would have covered a two-day 
course.  Immediately thereafter, the doctor 
notes that the patient was unable to get all of 
these doses as he experienced some emesis.  He 
subsequently indicates that he wanted to 
proceed with a one and one-half grain 



dose of Atabrine, three times a day for five 
more days.  The next entry by the doctor is 
dated 01/26/48.  The doctor notes, obviously as 
a result of what the patient told him, that the 
Veterans Administration compensation will be 
discontinued unless the veteran could prove he 
was still suffering from malaria.  He 
documents, as history, that at times the 
patient felt he still had it.  He notes fever 
and sweats, but no chills.  He notes "no ENT 
symptoms."  His physical findings indicate that 
the liver and spleen could not be palpated.  
Finally, another blood smear, dated 01/29/48, 
was negative.  There is no indication that any 
treatment was given.

7.	There is a Finding and Decision of the 
Board of Veterans' Appeals dated 01/15/76.  
This document indicates acknowledgment that the 
veteran is service connected for malaria, but 
this is noncompensable.

8.	There is a set of copies of Biloxi VA 
Medical Center records covering 1976 and 1977.  
After reviewing these, I note that he was on 
quinine most of this time, 325 mg at bedtime, 
for leg cramps.  There are several orders among 
these records in which this is specifically 
ordered.  This is a common practice, and is not 
a large enough dose to raise concern for 
toxicity or significant side effects.

9.	There is a Statement in Support of the 
Claim (VA form #21-4138 09/89) of 10/28/94.  
This is a statement made by the veteran which I 
find rather vague.  He says, "The taking of 
medication for a three-year period has given me 
other medical problems related to my service 
connection."  At the conclusion of his 
statement, he simply requests that a VA doctor 
examine him, as he could not afford a private 
doctor.

10.	There is a "To Whom It May Concern" 
statement by M. [D.], an audiologist at the 
Gulfport VA Medical Center.  This is dated 
08/28/01.  The fact that this veteran had 
malaria, and was treated for it with drugs that 
have some potential for ototoxic effects, was 
formulated into a statement in which the author 
felt that it was likely this caused the 
veteran's present state of hearing loss.  I 
respectfully dissent with the way the opinion 
was formulated, but wish to acknowledge its 
presence in the C-file.

B.	MEDICAL HISTORY

1.		The veteran came accompanied by his wife.  
He indicates that he was in charge of security 
for a field hospital, and admits that he had no 
significant noise exposure in that assignment, 
or afterwards, while with the Military.  I did 
not realize this at the time I was interviewing 
him, but his assigned duty is a little 
inconsistent with what the C-file seems to 
indicate although it is not a major item.  
Anyway, he came down with malaria and says that 
he was treated with Atabrine and quinine.  He 
then goes on to state that he first noticed his 
hearing loss in 50-something, like that."  He 
says, it has been "coming on ever since, in 
stages."  He acknowledges tinnitus as 
accompanying this.  He does not acknowledge 
vertigo or imbalance problems.  He denies 
discharge from the ears.  He admits to pain in 
the ears "once in a great while," also 
bilaterally.

2.	He really has not had any treatment for his 
ear condition.  When asked about this, he 
responded, "Never recommended nothing."  I 
then specifically inquired as to hearing aids, 
and he indicates that he has 10 sets of hearing 
aids, but does not seem to find that they have 
done him much good.

3.	A malignant neoplasm in the ear is not 
indicated in this case.  Accordingly, all 
subsections under this subsection do not apply.

C.	PHYSICAL EXAMINATION

1a.	The auricles are without deformity or 
tissue loss

1b.	The external ear canals have a very slight 
amount of dark brown cerumen.  There is no 
edema, scaling or discharge.

1c.	The tympanic membranes appear clear and 
intact.

1d.	The tympanum (middle ear) appears clear and 
properly serated, without effusion, for both 
sides.

1e.	The mastoids are unimpressive on inspection 
and palpation.  Neither ear has evidence of 
cholesteatoma or discharge.

1f.	It is obvious that this veteran is very 
hard of hearing.  He was not wearing hearing 
aids during this session.  He does not appear 
to have a problem with balance disturbance at 
this time ... 

D.	DIAGNOSTIC AND CLINICAL TESTS:

1.	The veteran did undergo an audiometric 
assessment at the Gulfport VA Medical Center on 
03/29/02.  I have obtained a fax copy of the 
results.  There is significant elevation of 
pure-tone thresholds in both ears, with a 
rather flat pattern, but it gets only slightly 
worse in the higher frequencies.  This is of a 
severe degree.  The bone conduction thresholds 
in low-to-mid frequencies do indicate that 
there is a slight conductive loss for both 
ears.  Overall, that makes this a mixed loss, 
but it is predominantly sensorineural.  The 
speech recognition thresholds agree with these 
pure-tone thresholds in the speech frequencies.  
Both ears have 75 degree decibel thresholds.  
The speech discrimination scores are fairly 
poor in both ears, which goes along with the 
overall picture.  The right score is 66% and 
the left score is 50%.

E.	DIAGNOSES:

1.	This veteran does have bilateral hearing 
loss.  Overall, this is a mixed-type loss, but 
the conductive component is only mild and in 
the low-to-mid frequencies.  All of the bone 
conduction thresholds are elevated, with the 
higher frequencies slightly worse than the 
middle frequencies.  There is no significant 
asymmetry in this pattern of hearing loss.  I 
have no objective information to offer an 
estimate of when this hearing loss began.  The 
veteran claims it was sometime in the 1950's, 
and that it gradually progressed. 

2.	Malaria, for which the veteran was made 
service connected at the time immediately after 
separation from service.  He is currently 0% 
service connected for this.

3.	This veteran did receive Atabrine 
(chloroquine) at least shortly after separation 
from the Service, while under the care of a 
private physician in Pass Christian, 
Mississippi.  Based on the veteran's statement 
and the notes from that physician, which are 
made available for this assessment, the veteran 
probably did receive Atabrine (chloroquine) for 
his treatment of malaria in Korea.  It is only 
today's statement by the veteran that indicates 
that he was also treated with quinine, in 
combination with the chloroquine.  I would find 
two-drug therapy most unusual at that time.  
Perhaps this veteran is confused with 
subsequently prescribed quinine for leg cramps, 
as documented in 1976-1977 Biloxi VA Medical 
Center notes and orders.

4.	There is documentation that this veteran 
had no further attacks of malaria after 1952, a 
statement made by his civilian physician on 
11/22/74.  Nonetheless, the veteran appears to 
have made an effort to claim otherwise, 
submitting testimonial statements, from his 
wife and some previous coworkers or employers, 
to try to claim that he continued to suffer 
from malaria.  There is, however, no evidence 
of confirmation of continuing malaria, and 
especially no evidence of any further treatment 
with antimalarial drugs.  As there was no 
further treatment, then there should be no 
further adverse effects or toxicity.  The low 
dose of quinine administered for leg cramps at 
bedtime is not generally considered likely to 
get into adverse side effects or toxicity.

5.	There is no claim for hearing impairment, 
in my review of all the submitted 
documentation, until this present effort.  The 
veteran, on today's evaluation, claims to have 
first noticed some hearing loss sometime in the 
1950's, then "coming on ever since."  In light 
of the actual treatment with Atabrine 
(chloroquine) and the doses I can best 
interpret to have been taken, I find this 
historical course of development of hearing 
impairment to be inconsistent with the known 
adverse effects and ototoxic tendencies of 
chloroquine.

I have attempted to research this in my own 
personal files of articles, my own textbooks, 
and with information that is accessible to my 
on VA provided Internet connection.  Atabrine 
is 



a drug that was discontinued in 1991 by its 
manufacturer.  A similar product is still 
available by another manufacturer.  I find that 
perhaps the best current discussion of adverse 
effects of this drug is from the Physician's 
Desk Reference.  I have printed out a copy and 
will submit it with my report.  I have a three 
volume textbook entitled Otolaryngology, edited 
by Paparella and Shumrick, second edition, 
published in 1980.  Volume II concerns the ear.  
Page 1823 discusses the toxic effects on the 
inner ear by quinine and the related drug, 
chloroquine.  I must admit that this three 
volume textbook does not say much.  What little 
it states is referenced by two literature 
articles.  Another text, titled Ear diseases, 
Deafness, and Dizziness, by Victor Goodhill, 
M.D., of 1979, has a similarly brief section on 
page 701.  Interestingly, it cites the same 
reference article, concerning a single case of 
permanent deafness that occurred while taking 
chloroquine.  I did look into some other 
textbooks and there are very few comments to be 
found on the toxicity and adverse effect on the 
inner ear from chloroquine.  Some texts simply 
state that it's a reversible toxic effect 
(Essential Otolaryngology, K. J., Lee, MD, 
Fourth Edition, 1984, Page 879), and others 
indicate that it can, in rare cases, have a 
permanent effect.  Some of my sources seem to 
emphasize that duration of therapy is the 
critical factor in developing adverse reactions 
to hearing, but that there have been occasional 
reports of idiosyncratic reactions to even the 
early doses.

In December 2002, the veteran and his spouse appeared before 
the RO.  The veteran testified to the onset of hearing 
difficulties in approximately 1950 with a progressive 
worsening thereafter.

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime military service.  38 U.S.C.A. 
§ 1110 (West 2002).  In this case, the veteran has limited 
his claim to service connection for hearing loss on a 
secondary basis as proximately due to or the result of a 
service connected disease or injury.  38 



C.F.R. § 3.310(a) (2003).  The Court of Appeals for Veterans 
Claims has construed this provision as entailing "any 
additional impairment of earning capacity resulting from an 
already service connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service connected condition."  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service connected disability.  Id.

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating service connection claims, the Board shall 
consider all information and lay and medical evidence of 
record.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows: 

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

The record establishes that the veteran has been diagnosed 
with bilateral hearing loss which, given his recent speech 
recognition scores, constitutes a current disability under VA 
law.  38 C.F.R. § 3.385 (2003).  The lay and medical evidence 
establishes the onset of the hearing loss disability many 
years following the veteran's discharge from service.  There 
is no dispute that the veteran received treatment for his 
service connected residuals of malaria with antimalarial 
drugs both in service and following service.  The Board also 
accepts as a medical fact, per the expert opinions of record, 
that antimalarial drugs may have ototoxic effects such as 
hearing loss.

The dispositive issue on appeal concerns whether, in this 
case, the veteran's current hearing loss disability is 
caused, or proximately due to, his particular history of 
antimalarial treatment.  Evidence in support of the veteran's 
claim includes a statement from his treating audiologist at 
the Gulfport VAMC which opines that it is at least as likely 
as not that his current hearing results from his treatment 
with antimalarial drugs in service.  On the other hand, a VA 
ENT specialist, based upon review of the claims folder, has 
disagreed with the basis for the favorable opinion of record 
and concluded that the veteran's hearing loss is not related 
to his antimalarial treatment.  The Board deems both of these 
opinions as competent to address the etiology of the 
veteran's hearing loss but, as addressed below, assigns more 
probative weight to the March 2002 ENT specialist's opinion.

The Board is not bound to accept any opinion from any source 
concerning the merits of a claim, to include a treating 
physician.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 
2001); Hayes v. Brown, 5 Vet. App. 60 (1993).  Rather, it has 
a duty to determine the probative value of each opinion based 
on factors such as the scope of the examination or review, 
the relative merits of the expert's qualifications, and the 
analytical findings.  Geurrieri v. Brown, 4 Vet. App. 467 
(1993).  A review of the Gulfport VAMC audiologist's opinion 
does not discern any analytical supporting material to the 
opinion other than an iteration of the accepted medical fact 
that antimalarial medications have proven to be ototoxic in 
nature.  The examiner does not specifically state which 
antimalarial drug the veteran had been prescribed nor the 
frequency, duration and dosage amounts of such medication.  
It is also not based upon review of the claims folder which 
reveals an inconsistency between the actual medical evidence 
establishing treatment for malaria with Atabrine only in 
August and December 1946, and the unsubstantiated and non-
competent lay report of treatment for malaria continuing 
until 1952, to include the veteran's misperception that his 
post-service prescriptions of quinine for leg cramps was 
meant to treat malarial symptoms.

The March 2002 ENT specialist's opinion, on the other hand, 
is based upon review of all the medical and lay evidence 
contained in the claims folder, to include the lack of 
competent evidence of malarial treatment after 1946.  This 
opinion is based upon the examiner's own expertise with 
reference to medical literature on the subject.  It includes 
a rationale discussion that the duration of therapy with 
Atabrine is a critical factor to be considered in whether 
this drug could result in hearing loss disability, and 
citation to medical sources indicating the documented cases 
of such a relationship have been rare.  The examiner 
thoroughly reviewed the actual dosages of Atabrine given to 
the veteran before and after service, and concluded that the 
veteran's "historical course of development of hearing 
impairment to be inconsistent with the known adverse effects 
and ototoxic tendencies of chloroquine (Atabrine)."  For the 
reasons above, the Board finds that March 2002 ENT 
specialist's opinion holds substantially more probative 
weight than the opinion set forth by the Gulfport VA 
audiologist in August 2001.  Therefore, the preponderance of 
the evidence establishes that the veteran's bilateral hearing 
loss is not causally related to his taking of medications to 
treat his service connected malaria.

In so holding, the Board has considered the lay statements of 
record regarding the veteran's historical treatment and 
symptoms of malaria.  These statements holds some probative 
value, but the Board notes that the veteran's interpretation 
that his quinine prescription after service was meant to 
treat service connected malaria residuals is not relevant as 
it holds no probative value in this case.  This is so because 
a lay person is not competent to provide opinions on matters 
requiring medical expertise.  Espiritu v. Derwinski, 2 Vet. 
App. at 494; 38 C.F.R. §3.159(a) (2003).  The 1974 statement 
by C.T., M.D, which noted a "prior history of repeated 
attacks of malaria from 1948 to 1952" is merely a 
transcription of the veteran's history which has proven 
unreliable and does not constitute competent evidence of 
actual medical treatment for malaria after 1946.  See LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995) ("evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute 'competent medical evidence.'"  Rather, the 
competent medical evidence in this case does not show 
treatment for malarial symptoms after 1946, and establishes 
that the veteran's post-service quinine prescription was 
intended to alleviate symptoms for leg cramps associated with 
the diuretic effects of his hypertensive medications.  The 
benefit of the doubt rule per 38 U.S.C.A. § 5107(b) is not 
for application in this case as the preponderance of the 
evidence is against the claim.  Ortiz v. Principi, 274 F.3d 
1361, 1365 (Fed. Cir. 2001).  Therefore, the claim for 
service connection for bilateral hearing loss as secondary to 
medications taken for service connected residuals of malaria 
must be denied.


ORDER

Service connection for bilateral hearing loss as secondary to 
medications taken for service connected residuals of malaria 
is denied.



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



